                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA

 Robert Tolbert,                        )              Civil Action No. 1:19-2135-BHH
                                        )
                            Petitioner, )
                                        )
                       v.               )                  OPINION AND ORDER
                                        )
 Warden of FCI Estill,                  )
                                        )
                          Respondent. )
 ___________________________________ )

      Robert Tolbert, (“Petitioner”), proceeding pro se, filed this application for a writ of

habeas corpus pursuant to 28 U.S.C. § 2241. (ECF No. 1.) In accordance with 28

U.S.C. § 636(b) and Local Rule 73.02, D.S.C., the action was referred to United States

Magistrate Judge Shiva V. Hodges for pretrial handling and a Report and

Recommendation (“Report”). Judge Hodges recommends that this action be dismissed

without prejudice and without requiring Respondent to file a return. (ECF No. 10.) The

Report sets forth in detail the relevant facts and standards of law on this matter and the

Court incorporates them without recitation.

                                     BACKGROUND

      Petitioner asserts he is actually innocent of his career offender enhancement in

light of Mathis v. United States, 136 S. Ct. 2243 (2016), and seeks resentencing. On

September 18, 2019, the Magistrate Judge issued a Report (ECF No. 10), and on

October 8, 2019, Petitioner filed his objections (ECF No. 14). The Court has reviewed

the objections, but finds them to be without merit. Therefore, it will enter judgment

accordingly.
                                 STANDARD OF REVIEW

       The Magistrate Judge makes only a recommendation to the Court. The

recommendation has no presumptive weight. The responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261, 270-71 (1976).

The Court is charged with making a de novo determination of those portions of the

Report to which specific objection is made, and the Court may accept, reject, or modify,

in whole or in part, the recommendation of the Magistrate Judge, or recommit the matter

with instructions. 28 U.S.C. § 636(b)(1). However, the Court need not conduct a de

novo review when a party makes only “general and conclusory objections that do not

direct the court to a specific error in the magistrate’s proposed findings and

recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). In the absence

of a timely filed, specific objection, the Magistrate Judge’s conclusions are reviewed

only for clear error. See Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005).

                                       DISCUSSION

       The Magistrate Judge found that this court lacks jurisdiction to consider

Petitioner’s § 2241 petition because Petitioner cannot show that § 2255 is inadequate to

test the legality of his sentence. Petitioner filed “objections” to the Report, which the

Court has carefully reviewed. Petitioner’s filing fails to state a specific objection or direct

the Court to any specific error in the Magistrate’s proposed findings and

recommendations. (See ECF No. 14.) Rather, Plaintiff’s filing appears to be a

boilerplate form—including sections entitled “Preliminary Statement,” “Objections,” and



                                              -2-
“Conclusion and Recommendation”—that Plaintiff submitted without filing anything into

the space provided for specific objections. (See id. at 1.) Plaintiff’s “objections” are

general and conclusory and fail to specifically identify the portions of the Report to

which objections are made. The Report concludes that the Petitioner is unable to meet

the § 2255 savings clause requirements and this Court lacks jurisdiction to consider the

petition. The Court agrees with the analysis of the Magistrate Judge. Petitioner’s

objections provide no basis for this Court to deviate from the Magistrate Judge’s

recommended disposition. Therefore, the Court overrules Petitioner’s objections.

                                     CONCLUSION

       For the reasons stated above and by the Magistrate Judge, the Court overrules

Petitioner’s objections and adopts and incorporates by reference the Magistrate Judge’s

Report herein. It is therefore ORDERED that Petitioner’s § 2241 petition is DISMISSED

without prejudice and without requiring the respondent to file a return.

       IT IS SO ORDERED.

                                                   /s/Bruce Howe Hendricks
                                                   United States District Judge

October 9, 2019
Greenville, South Carolina
                                           *****

                             NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified that any right to appeal this Order is governed by

Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                            -3-
